PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


BIZZIE WALTERS; ANNIE HODGE;             
ANNETTE BALDWIN; KATRENA
COOPER; BARBARA ALLEN, on
behalf of themselves and all those
similarly situated,
                Plaintiffs-Appellants,
                  v.
TODD MCMAHEN; TOL DOZIER;
NANCY HOLLIS; ALBERTO ASYN;
RICHARD JAMISON; JIM HUNGATE;
AMPARO HERRERA; MARIA SALIZAR
GONZALEZ; JEFF BECKMAN; JERRY               No. 11-1796
LAYNE; DAVID CASTRO; ANGIE
WOOD; JULIO UNZUETA; ELANA
FERNANDEZ; JIM BOOTH; TERRY
ASHBY; JEANETTE COX; LESLIE COX;
RANDY BROWN; EFREM ANDREWS;
GILBERTO FERNANDO RIVERA;
BENNIE GRAY; CHARLIE CARPENTER;
BEL HOLDEN; ROB HEFLIN; GARY
MILLER; EMPERATRIZ PAOLA
BEATTY; SANDRA HERRERA;
GUSTAVO GUS PAEZ,
              Defendants-Appellees,
                                         
2                    WALTERS v. MCMAHEN



               and                  
ELANA ASYN,
                       Defendant,   
PERDUE FARMS   INCORPORATED,
                          Movant.
                                    
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
            Richard D. Bennett, District Judge.
                  (1:11-cv-00751-RDB)

                  Argued: May 16, 2012

                   Decided: July 5, 2012

  Before NIEMEYER and KEENAN, Circuit Judges, and
Margaret B. SEYMOUR, Chief United States District Judge
 for the District of South Carolina, sitting by designation.



Affirmed by published opinion. Judge Keenan wrote the opin-
ion, in which Judge Niemeyer and Judge Seymour joined.


                        COUNSEL

ARGUED: Howard W. Foster, FOSTER PC, Chicago, Illi-
nois, for Appellants. Maurice Baskin, VENABLE, LLP,
Washington, D.C., for Appellees. ON BRIEF: Matthew A.
Galin, FOSTER PC, Chicago, Illinois, for Appellants. Brooks
R. Amiot, JACKSON LEWIS LLP, Baltimore, Maryland,
Allan S. Rubin, JACKSON LEWIS LLP, Southfield, Michi-
                     WALTERS v. MCMAHEN                         3
gan, for Appellees Efrem Andrews, Terry Ashby, Alberto
Asyn, Jeff Beckman, Jim Booth, Randy Brown, Charles Car-
penter, Jeanette Cox, Leslie Cox, Tol Dozier, Helena Fernan-
dez, Bennie Gray, Rob Heflin, Amparo Herrera, Bel Holden,
Nancy Hollis, Jim Hungate, Richard Jamison, Jerry Layne,
Todd McMahen, Naaman Garrett Miller, Gualberto Rivera,
and Angie Wood; William J. Hughes, Jr., COOPER LEVEN-
SON, Atlantic City, New Jersey, David Daneman, BISHOP,
DANEMAN & REIFF, LLC, Baltimore, Maryland, for
Appellees David Castro, Maria Salizar Gonzalez, Sandra Her-
rera, and Julio Unzueta.


                           OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   In this case, a group of hourly-wage employees of Perdue
Farms, Inc. (Perdue), a major poultry processing company,
filed a civil conspiracy action under 18 U.S.C. § 1962(d) of
the Racketeer Influenced and Corrupt Organizations Act
(RICO), 18 U.S.C. § 1961 et seq. These hourly-wage employ-
ees (the plaintiffs) alleged that certain corporate managers of
Perdue, human resources staff, and plant managers conspired
to hire aliens not authorized to work in the United States in
an effort to reduce labor costs. The plaintiffs asserted that this
illegal hiring practice has caused the depression of wages paid
to all hourly-wage employees at certain Perdue facilities. The
district court granted the defendants’ motion to dismiss filed
under Federal Rule of Civil Procedure 12(b)(6), holding that
the plaintiffs failed to allege a civil conspiracy claim on which
relief could be granted. We affirm, and hold that the plaintiffs
failed to state a cause of action for civil conspiracy because
they did not allege sufficiently a violation of two RICO predi-
cate acts.
4                      WALTERS v. MCMAHEN
                                  I.

   The plaintiffs are five hourly-wage employees of Perdue
who are authorized to work in the United States.1 They filed
the action on behalf of themselves and similarly-situated
employees, alleging that there is a conspiracy being con-
ducted within Perdue’s human resources department involv-
ing various levels of Perdue managers and human resources
clerks responsible for hiring hourly-wage employees. The
alleged object of this conspiracy is the receipt of increased
compensation from Perdue flowing to the employee conspira-
tors.

   The plaintiffs asserted that the increased compensation
received by the employee conspirators results from a hiring
scheme designed to employ aliens brought into this country
illegally using fraudulent means (the hiring scheme). Accord-
ing to the plaintiffs, the hiring scheme operates in the follow-
ing fashion. At the lowest level of the conspiracy, the human
resources clerks responsible for hiring hourly-wage employ-
ees (the hiring clerks) knowingly process the employment
applications of unauthorized aliens who have been brought
into this country illegally.2 The hiring clerks knowingly
accept false identification documents and attest to their verac-
ity on Employment Eligibility Verification forms (I-9 forms)
required by the United States Department of Homeland Secur-
ity.

  The plaintiffs further alleged that the managers of fourteen
Perdue facilities across the United States (the facility manag-
    1
    The named plaintiffs are Bizzie Walters, Annie Hodge, Annette Bal-
dwin, Katrena Cooper, and Barbara Allen.
  2
    The current and former hiring clerks named as defendants are Nancy
Hollis, Alberto Asyn, Elana Fernandez, Amparo Herrera, Maria Salizar
Gonzalez, Angie Wood, Julio Unzueta, Emperatiz "Paola" Beatty, Sandra
Herrera, Leslie Cox, Gustavo "Gus" Paez, and Gilberto "Fernando"
Rivera.
                        WALTERS v. MCMAHEN                               5
ers) have instructed the hiring clerks to commit these acts.3
The facility managers, in turn, allegedly received their
instructions from certain Perdue corporate managers (corpo-
rate managers).4

   Additionally, the plaintiffs asserted that the conspirators’
acts have resulted in the depression of wages of every hourly-
wage employee working for Perdue. According to the plain-
tiffs, this wage depression is both an effect of the hiring
scheme and the cause of the plaintiffs’ damages. As alleged
in the amended complaint, the conspirators benefit from the
hiring scheme by reducing labor costs,5 which in turn
increases Perdue’s profitability and results in higher compen-
sation for the conspirators.

   The plaintiffs filed this action in federal district court in
Alabama in March 2010, alleging that the hiring clerks, the
facility managers, and the corporate managers (collectively,
the defendants) conspired to violate 18 U.S.C. § 1962(c).
According to the amended complaint, this conspiracy includes
the violation of two different statutes that qualify under RICO
as "predicate acts" identified in 18 U.S.C. § 1961(1).

   First, the plaintiffs alleged that the hiring clerks individu-
ally violated 8 U.S.C. § 1324, which provides criminal penal-
ties for certain acts "relating to bringing in and harboring
certain aliens." 18 U.S.C. § 1961(1)(F). The particular subsec-
tion at issue, 8 U.S.C. § 1324(a)(3), establishes as a criminal
  3
     The current and former facility managers named as defendants are
Todd McMahen, Tol Dozier, Richard Jamison, Jim Hungate, Jeff Beck-
man, Jerry Layne, David Castro, Jim Booth, Terry Ashby, Jeanette Cox,
Randy Brown, Efrem Andrews, Charlie Carpenter, Bennie Gray, and Bel
Holden.
   4
     The corporate managers named as defendants are Rob Helfin, the
Senior Vice President of Human Resources for Perdue, and Gary Miller,
the regional human resource manager for the "Delmarva" region.
   5
     The authorized employees allege that "illegal immigrants will work for
extremely low wages."
6                    WALTERS v. MCMAHEN
offense the act of knowingly hiring, during a 12-month
period, ten or more unauthorized aliens who have been
brought into the United States (the illegal hiring predicate).
The plaintiffs asserted that each of the hiring clerks "have per-
sonally hired hundreds of [such] workers (and more than ten
per year, each) with actual knowledge that the workers were
unauthorized for employment" and "had been brought into the
country" illegally.

   Second, the amended complaint alleged that the hiring
clerks individually violated 18 U.S.C. § 1546, which estab-
lishes as a criminal offense certain acts "relating to fraud and
misuse of visas, permits, and other documents." 18 U.S.C.
§ 1961(1)(B). In particular, the plaintiffs asserted that the hir-
ing clerks violated 18 U.S.C. § 1546(b)(1)-(3), which prohib-
its the use of false identification documents, and fraudulent
attestations regarding the validity of such documents, in the
completion of government forms (the false attestation predi-
cate). According to the plaintiffs, the hiring clerks routinely
accept false identification documents provided by unautho-
rized aliens and, knowing those documents to be false, attest
to their validity on the I-9 forms.

   After the plaintiffs filed their complaint, the defendants
moved to transfer the case to Maryland, where Perdue’s cor-
porate headquarters are located. The defendants also filed a
motion to dismiss the complaint under Rule 12(b)(6). The dis-
trict court in Alabama granted the defendants’ motion to
transfer.

   Once the case was transferred to Maryland, the defendants
renewed their motion to dismiss. The district court granted the
motion, and dismissed the action with prejudice. The plain-
tiffs filed a timely appeal from the district court’s judgment.
                     WALTERS v. MCMAHEN                        7
                               II.

                               A.

   We review de novo a district court’s dismissal of an action
under Rule 12(b)(6). Robinson v. Am. Honda Motor Co., 551
F.3d 218, 222 (4th Cir. 2009). In examining the sufficiency of
a complaint, we are guided by the Supreme Court’s instruc-
tions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),
and Ashcroft v. Iqbal, 556 U.S. 662 (2009). As this Court has
noted, those decisions require that complaints in civil actions
be alleged with greater specificity than previously was
required. Robertson v. Sea Pines Real Estate Cos., ___ F.3d
___, ___, 2012 U.S. App. LEXIS 9694, at *19 (4th Cir.
2012).

   The Supreme Court’s decision in Twombly incorporated
"[t]wo working principles." Iqbal, 556 U.S. at 678. First,
although a court must accept as true all factual allegations
contained in a complaint, such deference is not accorded to
legal conclusions stated therein. Id. The mere recital of ele-
ments of a cause of action, supported only by conclusory
statements, is not sufficient to survive a motion made pursu-
ant to Rule 12(b)(6). Id.

   Second, to survive such a motion, a complaint must state a
"plausible claim for relief." Id. The determination whether a
complaint adequately states a plausible claim is a "context-
specific task," id. at 679, in which the factual allegations of
the complaint must be examined to assess whether they are
sufficient "to raise a right to relief above the speculative
level," Twombly, 550 U.S. at 555.

   To satisfy this standard, a plaintiff need not "forecast" evi-
dence sufficient to prove the elements of the claim. Robert-
son, ___ F.3d at ___, 2012 U.S. App. LEXIS 9694, at *28.
However, the complaint must allege sufficient facts to estab-
lish those elements. Id. Thus, while a plaintiff does not need
8                    WALTERS v. MCMAHEN
to demonstrate in a complaint that the right to relief is "proba-
ble," the complaint must advance the plaintiff’s claim "across
the line from conceivable to plausible." Twombly, 550 U.S. at
570.

                               B.

   The district court concluded that the plaintiffs’ amended
complaint contained several deficiencies that were fatal to the
continued prosecution of their action. The court first deter-
mined that the amended complaint failed to plead with suffi-
cient particularity the existence of a conspiracy among the
defendants. The court also held that the amended complaint
lacked sufficient facts supporting either alleged RICO predi-
cate act. Finally, the court concluded that the entire theory on
which the amended complaint was based was barred by the
intracorporate immunity doctrine. Because we conclude that
the plaintiffs failed to plead sufficient facts to establish the
elements of either RICO predicate act, we affirm the district
court’s judgment on that limited basis.

   In examining the plaintiffs’ allegations concerning the two
RICO predicate acts, we first observe that the plaintiffs have
alleged that the defendants violated 18 U.S.C. § 1962(d) by
conspiring to violate 18 U.S.C. § 1962(c). Subsection (d) pro-
vides, in relevant part, that "[i]t shall be unlawful for any per-
son to conspire to violate any of the provisions of subsection
(a), (b), or (c) of this section." Subsection (c) provides, in
material part:

    It shall be unlawful for any person employed by or
    associated with any enterprise engaged in, or the
    activities of which affect, interstate or foreign com-
    merce, to conduct or participate, directly or indi-
    rectly, in the conduct of such enterprise’s affairs
    through a pattern of racketeering activity . . . .

18 U.S.C. § 1962(c).
                      WALTERS v. MCMAHEN                         9
   An act of racketeering under RICO commonly is referred
to as a "predicate act." Maiz v. Virani, 253 F.3d 641, 671
(11th Cir. 2001). A "pattern" of racketeering activity is shown
when a racketeer commits at least two distinct but related
predicate acts. See Sedima, S.P.R.L. v. Imrex Co., 473 U.S.
479, 496 n.14 (1985). While private litigants may recover for
racketeering injuries under 18 U.S.C. § 1964(c), their injuries
must "flow from the commission of the predicate acts." 473
U.S. at 497. And, in the present case, because the plaintiffs
allege only two predicate acts in support of their civil conspir-
acy claim, their failure to plead sufficient facts to establish the
elements of either predicate act would require that the
amended complaint be dismissed. See Crest Constr. II, Inc. v.
Doe, 660 F.3d 346, 358 (8th Cir. 2011).

                                1.

   We turn to consider the first predicate act alleged by the
plaintiffs, namely, the knowing act of hiring multiple unau-
thorized aliens brought into this country illegally. The plain-
tiffs allege that each of the hiring clerks personally violated
the illegal hiring predicate, which provides in relevant part:

    (A) Any person who, during any 12-month period,
    knowingly hires for employment at least 10 individ-
    uals with actual knowledge that the individuals are
    aliens described in subparagraph (B) shall be fined
    under title 18, United States Code, or imprisoned for
    not more than 5 years, or both.

    (B) An alien described in this subparagraph is an
    alien who—

         (i) is an unauthorized alien (as defined in
         section [1324a(h)(3) of this title]), and

         (ii) has been brought into the United States
         in violation of this subsection.
10                        WALTERS v. MCMAHEN
8 U.S.C. § 1324(a)(3).

   This particular predicate act has been analyzed in similar
contexts by two of our sister circuits. See Edwards v. Prime,
Inc., 602 F.3d 1276 (11th Cir. 2010); Commercial Cleaning
Servs., L.L.C. v. Colin Serv. Sys., Inc., 271 F.3d 374 (2d Cir.
2001). As our sister circuits have explained, the illegal hiring
predicate has two distinct mens rea elements, both of which
must be present in order for a violation to occur. First, a
defendant must hire ten or more aliens within a 12-month
period with actual knowledge that those aliens are not autho-
rized to work in the United States. Edwards, 602 F.3d at
1292-93. Second, the defendant must have actual knowledge
that the unauthorized aliens hired were brought into the coun-
try in violation of 8 U.S.C. § 1324(a). Id. at 1293; Commer-
cial Cleaning Servs., 271 F.3d at 387.

   This second element is a crucial component of any viola-
tion of the illegal hiring predicate. It is this element, requiring
actual knowledge that the aliens were "brought into" this
country illegally, that distinguishes 8 U.S.C. § 1324(a)(3),
which contains the element and qualifies as a RICO predicate
act, from 8 U.S.C. § 1324a(a)(1), which does not contain the
element and is not a RICO predicate act but otherwise is sub-
stantially similar.6 See Nichols v. Mahoney, 608 F. Supp. 2d
526, 534-35 (S.D.N.Y. 2009) (comparing the two provisions).
Under 8 U.S.C. § 1324(a)(3), the RICO predicate act, the hir-
ing of ten or more unauthorized aliens with knowledge that
they were brought into this country illegally, exposes the
employer to the imposition of fines or to a term of imprison-
ment of up to five years, or both. Edwards, 602 F.3d at 1293.
  6
     Section 1324a(a)(1) provides, in relevant part:
      In general. It is unlawful for a person or other entity—
      (A) to hire, or to recruit or refer for a fee, for employment in the
      United States an alien knowing the alien is an unauthorized alien
      (as defined in subsection (h)(3) of this section) with respect to
      such employment . . . .
                        WALTERS v. MCMAHEN                              11
In contrast, under 8 U.S.C. § 1324a(a)(1), the act of hiring
unauthorized aliens without knowledge that they were brought
into this country illegally limits the employer’s exposure to
the imposition of civil penalties.7 Id.

   The district court determined that the plaintiffs’ allegations
with respect to the illegal hiring predicate were deficient in
two respects. The district court stated that the plaintiffs: 1)
failed to identify any employee actually known to be an unau-
thorized alien; and 2) made only conclusory allegations
regarding the manner in which the unauthorized aliens were
brought into the United States. Although we disagree with the
district court’s determination that a plaintiff must identify a
particular unauthorized alien worker to satisfy the pleading
standards established in Twombly and Iqbal, we nevertheless
agree with the court’s ultimate holding that the plaintiffs
failed to allege sufficient facts to state a plausible claim that
the defendants violated the illegal hiring predicate.

   Initially, as the plaintiffs observe, the purported name of an
unauthorized alien hired by Perdue likely would emerge only
in the form of a pseudonym used by the alien on the I-9 form.
The inclusion of such a pseudonym in the complaint would be
of minimal value with respect to increasing the plausibility of
the plaintiffs’ claim. Moreover, the mission of the alleged
conspiracy is the defendants’ procurement of the unauthorized
aliens brought into the country and hiring them to work for
Perdue. Thus, because the individual aliens are not alleged to
be conspirators but are merely subjects of the hiring scheme,
they need not be described with the same detail as the con-
spirators, at least some of whom must be identified with a
degree of particularity. See Aetna Cas. Sur. Co. v. P & B
Autobody, 43 F.3d 1546, 1562 (1st Cir. 1994) (noting that
each defendant must agree with one or more co-conspirators).
  7
   While a pattern of violations of 8 U.S.C. § 1324a(a)(1) could expose
an employer to a criminal sentence of up to six months’ imprisonment,
even repeated violations of that statute would not qualify as a RICO predi-
cate act. Edwards, 602 F.3d at 1293.
12                   WALTERS v. MCMAHEN
   Instead, the fatal deficiency of the illegal hiring predicate
allegations is the failure to provide sufficient factual support
concerning the unauthorized aliens’ entry into the United
States. As stated above, the illegal hiring predicate requires
that the violator employ at least ten aliens within a 12-month
period "with actual knowledge" that each employee is "an
unauthorized alien" and that each "has been brought into the
United States." 8 U.S.C. § 1324(a)(3).

    The amended complaint contains only two allegations that
bear on the transportation of aliens into the United States.
Paragraph 54 of the amended complaint provides, in relevant
part, that "since 2006, [the hiring clerk defendants] have per-
sonally hired hundreds of workers (and more than 10 per year,
each) with actual knowledge that the workers . . . had been
brought into the country with the assistance of others on their
illicit journey across the U.S.-Mexico border . . . ." Also,
paragraph 108 provides, in relevant part, that "on information
and belief, Defendant Paez [a hiring clerk] is also responsible
for directly working with ‘coyotes’ and ‘runners’ to obtain
employment at Perdue for the illegal immigrants when they
arrive in the local community. For these services, Paez
charges the local immigrants a fee."

   These paragraphs fail to establish the elements of a viola-
tion of the illegal hiring predicate. Paragraph 54 merely
recasts the language of 8 U.S.C. § 1324(a)(3), and provides no
factual basis to support the statement that hiring clerks had
"actual knowledge" that the unauthorized aliens "had been
brought into the country with the assistance of others."

   Likewise, paragraph 108, which alleges that a single hiring
clerk at one facility, on occasion, has worked with "coyotes"
and "runners" to obtain unauthorized aliens for employment
at Perdue, does not render plausible the contention that this
clerk knowingly hired ten or more unauthorized aliens within
one year knowing that they each received assistance crossing
the border between the United States and Mexico. Moreover,
                         WALTERS v. MCMAHEN                               13
this allegation in paragraph 108 does not support a conclusion
that a widespread conspiracy is being conducted to hire unau-
thorized aliens at fourteen Perdue facilities.8 Thus, the plain-
tiffs’ allegations regarding the illegal hiring predicate fail to
advance their claim "across the line from conceivable to plau-
sible." Twombly, 550 U.S. at 570.

   We note that, prior to Twombly and Iqbal, the Ninth Circuit
made a contrary holding with respect to similar language in
a complaint involving the illegal hiring predicate. In Mendoza
v. Zirkle Fruit Co., 301 F.3d 1163 (9th Cir. 2002), the court
held that an allegation the defendant company knew that
unauthorized aliens hired were smuggled into the United
States sufficiently supported the illegal hiring predicate for
purposes of surviving a motion under Rule 12(b)(6). Id. at
1168. However, at the time Mendoza was decided, the dis-
missal of a complaint was appropriate only if it was "clear
that no relief could be granted under any set of facts that
could be proved consistent with the allegations." Mendoza,
301 F.3d at 1167 (quoting Swierkiewicz v. Sorema N.A., 534
U.S. 506, 514 (2002)). As the decisions in Twombly and Iqbal
have made clear, the standard employed in Mendoza no lon-
ger is applicable.

    Additionally, we disagree with the plaintiffs’ contention
that the use of "judicial experience and common sense," as
authorized by Iqbal, 556 U.S. at 679, would lead to a conclu-
sion that the aliens were "brought into the United States,"
within the meaning of 8 U.S.C. § 1324(a)(3)(B)(ii), because
it is not plausible that they crossed over the border from Mex-
ico and walked to Maryland or to any other Perdue location
on their own. The plaintiffs conflate the rendering of any
assistance to aliens during their course of travel with the act
  8
   The plaintiffs also refer us to their allegations involving illegal aliens
obtaining false identification documents at facilities in the United States.
However, these allegations have no bearing on the issue whether and in
what manner the illegal aliens were "brought into the United States."
14                    WALTERS v. MCMAHEN
of bringing unauthorized alien workers into the United States.
However, because the illegal hiring predicate requires that
unauthorized alien workers be "brought into the United
States," a violation requires that a party other than the aliens
actively assist with the alien workers’ entry into the United
States. Once these alien workers have arrived in the United
States, any assistance that they receive from other parties is
immaterial to the illegal hiring predicate. Therefore, while
"judicial experience and common sense" may suggest that
unauthorized aliens arriving in Maryland or other states did
not travel there entirely by foot, it is not so obvious that such
aliens allegedly employed at Perdue’s facilities necessarily
were "brought into the United States" by others. Accordingly,
we conclude that the plaintiffs have not alleged sufficiently a
violation of the illegal hiring predicate.

                                2.

   The second RICO predicate act identified in the plaintiffs’
amended complaint involves the fraudulent use and false
attestation of documents. The particular provision that the
plaintiffs assert was violated by the hiring clerks, 18 U.S.C.
§ 1546(b), states:

     Whoever uses—

     (1) an identification document, knowing (or having
     reason to know) that the document was not issued
     lawfully for the use of the possessor,

     (2) an identification document knowing (or having
     reason to know) that the document is false, or

     (3) a false attestation,

     for the purpose of satisfying a requirement of section
     274A(b) of the Immigration and Nationality Act,
                         WALTERS v. MCMAHEN                                15
      shall be fined under this title, imprisoned not more
      than 5 years, or both.

18 U.S.C. § 1546(b).

   The district court concluded that the allegations concerning
the false attestation predicate were insufficient for two rea-
sons. First, the district court focused on the plaintiffs’ failure
to identify any single unauthorized employee. Second, the dis-
trict court held that the plaintiffs failed to state sufficient facts
to support their claims regarding this predicate act.

   For the reasons we already have stated, we conclude that
the plaintiffs’ failure to identify any of the unauthorized aliens
involved is not fatal to their amended complaint. Additionally,
we observe that the plaintiffs have provided a significantly
greater level of detail regarding the false attestation predicate
than they did regarding the illegal hiring predicate.9 However,
because the plaintiffs have not alleged facts establishing that
they suffered an injury proximately caused by the hiring
clerks’ violation of the false attestation predicate, their claim
also fails with regard to this predicate act.

   As the Supreme Court noted in Beck v. Prupis, we are
guided by the "well-established common law of civil conspir-
acy" when determining whether a plaintiff has been "injured"
for purposes of 18 U.S.C. § 1962(c), based on a conspiracy
alleged under 18 U.S.C. § 1962(d). Beck, 529 U.S. 494, 500
(2000). While a "mere violation" of 18 U.S.C. § 1962(d) is all
that is required to establish criminal liability, a plaintiff may
recover in an action for civil conspiracy only upon establish-
  9
    The parties dispute whether Rule 8 or Rule 9 of the Federal Rules of
Civil Procedure provides the appropriate standard for pleading a violation
of the false attestation predicate. Because we conclude that this RICO
predicate act does not qualify as the proximate cause of the plaintiffs’ inju-
ries, we need not address the issue which Rule establishes the appropriate
pleading standard.
16                    WALTERS v. MCMAHEN
ing injury caused by an act that is itself tortious. Id. at 501-02
& 501 n.6. Thus, in the present case, the plaintiffs were
required to allege facts establishing that a violation of the
false attestation predicate proximately caused the plaintiffs’
injury. See Anza v. Ideal Steel Supply Corp., 547 U.S. 451,
453 (2006) (citing Holmes v. Sec. Investor Prot. Corp., 503
U.S. 258, 268 (1992) for proposition that plaintiff in action
invoking 18 U.S.C. § 1962(c) must sufficiently allege that the
RICO violation was the proximate cause of plaintiff’s injury).

   The "central question" therefore is whether the plaintiffs’
injuries were the direct result of the alleged predicate act. Id.
at 461. The Supreme Court has identified three reasons sup-
porting this requirement of a direct link between an alleged
predicate act and a plaintiff’s injury. These reasons are: (1)
the factual difficulty of measuring indirect damages and dis-
tinguishing among distinct independent causal factors; (2) the
complexity of apportioning damages among plaintiffs to
remove the risk of multiple recoveries; and (3) the vindication
of the law through compensation of directly-injured victims.
See Holmes, 503 U.S. at 269-70 (1992). Applying the proxi-
mate causation standard used in Anza and Holmes, we con-
clude that the hiring clerks’ acts did not cause the injury
alleged by the plaintiffs. The injury alleged in the amended
complaint is the depression of wages suffered by the plaintiffs
as the result of Perdue’s employment of unauthorized aliens.
Notably, however, the wage depression alleged by the plain-
tiffs is not directly linked to any violation of the false attesta-
tion predicate.

   The first rationale identified in Holmes supporting the
requirement of proximate causation illustrates the central defi-
ciency of the plaintiffs’ claim. Here, the factual challenges
involved in attempting to measure indirect damages and to
distinguish among distinct independent causal factors would
be insurmountable.

  The compensable injury resulting from a violation of 18
U.S.C. § 1962(c) necessarily is the harm caused by the predi-
                        WALTERS v. MCMAHEN                             17
cate acts, which must be related sufficiently to each other that
they constitute a pattern. Anza, 547 U.S. at 457. Thus, the
RICO predicate acts must not only be a ‘but for’ cause of a
plaintiff’s injury, but the proximate cause of that injury as
well. Hemi Group, LLC v. City of New York, ___ U.S. ___,
___, 130 S. Ct. 983, 989 (2010).

   In the present case, however, it is not the violation of the
false attestation predicate that has caused the harm suffered
by the plaintiffs. Rather, the fraudulent use of identification
documents and the false attestations placed on the I-9 forms
are fundamentally crimes against the government of the
United States, and such actions do not directly impact the
plaintiffs’ wage levels. Although false attestations made by
the hiring clerks are one step in a chain of events that ulti-
mately may have resulted in the employment of unauthorized
aliens by Perdue, the plaintiffs have not demonstrated that the
false attestations themselves have had a direct negative impact
on the plaintiffs’ wages, or on any other aspect of their com-
pensation.

   This deficiency in the plaintiffs’ claim becomes obvious by
removing the false attestation acts from the plaintiffs’ narra-
tive. If Perdue engaged in the hiring of unauthorized aliens
without the hiring clerks’ fraudulent completion of the I-9
forms, such as by paying the unauthorized employees in cash
and not reporting their employment to the United States gov-
ernment, the alleged injury suffered by the plaintiffs would be
the same as that stated in the amended complaint. Therefore,
as this exercise plainly illustrates, the false attestation viola-
tion cannot be a proximate cause of the plaintiffs’ injury,
because there is no direct relationship between the injury
asserted and the predicate act alleged.10 Hemi Group, ___ U.S.
  10
    We disagree with the plaintiffs’ additional argument that, even if the
amended complaint fails to state a claim for conspiracy under 18 U.S.C.
§ 1962(d) to violate 18 U.S.C. § 1962(c), the amended complaint should
be construed as alleging claims against each defendant for individual vio-
18                       WALTERS v. MCMAHEN
at ___, 130 S. Ct. at 989. For this reason, we hold that the
plaintiffs’ allegations regarding the false attestation predicate
are legally insufficient.

                                     III.

   In conclusion, we hold that the plaintiffs have not alleged
a plausible violation of either RICO predicate act. Thus, as a
matter of law, the plaintiffs have failed to establish a claim
supporting their allegation under 18 U.S.C. § 1962(d) of a
conspiracy to violate 18 U.S.C. § 1962(c). Accordingly, we
affirm the district court’s judgment dismissing the plaintiffs’
complaint.11

                                                              AFFIRMED




lations of 18 U.S.C. § 1962(c). There are two distinct problems with such
an argument. First, the plaintiffs have alleged a single conspiracy count,
and they have not cited any authority to suggest that we can rewrite their
complaint at this stage. Moreover, we decline to do so. Second, as
described in detail above, the plaintiffs have failed to plead sufficient vio-
lations of either RICO predicate under 18 U.S.C. § 1962(c), rendering
their request moot.
   11
      Because we conclude that the plaintiffs have failed to plead ade-
quately a cause of action under 18 U.S.C. § 1962(d), we need not address
the separate issue whether the intracorporate immunity doctrine bars their
cause of action.